UHLENHOPP, Justice
(concurring specially).
I disagree with the basis given for the court’s decision, but I agree with the result.
I. Section 780.11 of the Code provides:
Whenever the county attorney desires to introduce evidence to support the indictment, of which he shall not have given said four day’s notice because of insufficient time therefore since he learned said evidence could be obtained, he may move the court for leave to introduce such evidence, giving the same particulars as in the former case [name, address, occupation, and substance of testimony], and showing diligence such as is required in a motion for continuance, supported by affidavit. (Italics added.)
Section 780.12 provides that if the court sustains the motion, the defendant shall elect whether to have a continuance or let the witness testify.
I think these sections contemplate that a defendant is only put to the election if the provisions of the two sections are met. Thus if the county attorney shows diligence in ascertaining witnesses but learns of a witness only within the four days, then he may successfully move and the defendant must elect. But if the county attorney does not show such diligence or does not learn of the witness only within the four days and the court nonetheless grants the county attorney’s motion, the court errs and cannot compel the defendant to waive the error.
Any other result repeals the provisions of diligence and late-learning of the existence of the witness — a trial court can simply disregard those requirements and force the defendant to waive the error although the county attorney was not diligent or in fact knew of the witness for weeks, as the record shows he knew here.
I can think of no other situation in which a court can disregard statutory requirements with no error resulting. I would overrule the decisions which hold that a court can do so in this situation.
II. Section 780.10 requires the county attorney to give the notice in question “at least four days before the commencement of the trial.” Section 4.1(22) provides:
In computing time, the first day shall be excluded and the last [day] included, unless the last falls on Sunday, in which case the time prescribed shall be extended so as to include the whole of the following Monday . . . . (Italics added.)
In serving a notice under § 780.10, the first day, the day of service, is thus excluded, but the fourth day is included, and the notice is timely if trial begins on that included fourth day. State v. King, 225 N.W.2d 337 (Iowa). Hence service on Monday is timely if trial begins the fourth day hence, Friday; or service on Thursday is timely for trial beginning on the fourth day hence, Monday. State v. Clark, 145 Iowa 731, 122 N.W. 957.
Defendant contends, however, that service on Wednesday is only timely for trial beginning on Tuesday, the sixth day hence. Thus Monday is not included in his computation, and this notwithstanding the language of § 4.1(22) that the time shall include Monday. Defendant arrives at this conclusion from the words in § 4.1(22) which I have italicized: time “shall be extended so as to include the whole of the *575following Monday . . . But those words do not say the whole of Monday is to be “excluded,” as defendant would read them. The whole of the last day is normally included, unless it is a holiday, since the law ordinarily does not take notice of parts of days. Thrasher v. Haynes, 221 Iowa 1137, 264 N.W. 915 (quoting general rule). Thus service on Monday is timely for a trial beginning anytime on Friday. So service on Wednesday is timely for a trial beginning anytime on Monday.
The legislature probably placed “the whole of” in § 4.1(22) for the situation in which an act is to be done on that last day, such as entry of an appearance in an action. The legislature desired to make very clear that all day Monday is to be included — the person has all of Monday to enter his appearance. See Bruce v. Pope, 179 Iowa 1161, 162 N.W. 797.
Monday should not be excluded from the four-day computation under § 780.10. I would affirm on that basis.
REYNOLDSON, J., joins this special concurrence.